Citation Nr: 1724621	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-25 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicidal agents.

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and March 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his September 2013 substantive appeal (perfecting his service-connection appeal for diabetes and hypertension), the Veteran requested a Travel Board hearing at the RO.  In his July 2016 substantive appeal (perfecting his service-connection appeal for sleep apnea), the Veteran requested a videoconference hearing.  In an August 2016 Statement of Accredited Representative, the Veteran's representative confirmed that the Veteran wished to be scheduled for a videoconference hearing.  

Because the RO schedules videoconference hearings, a remand is necessary.  38 C.F.R. § 20.704 (2016).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the RO in accordance with his request, notifying him and his representative of the date and time of the hearing. See 38 C.F.R. § 20.704(b).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




